Opinion,
Mr. Justice Paxson :
This case stated is defective in not specifying the class to which the city of Reading belongs. We learn from the opinion of the court below that it is a city of the fifth class, but we cannot incorporate -the opinion of the learned judge into the case stated. We might well affirm the judgment upon this ground alone, but inasmuch as it is admitted by counsel on both sides that Reading is a city of the fifth class, we will consider the case upon its merits.
The act of May 24, 1887, P. L. 204, authorizes cities of the fifth class to levy and collect for general revenue purposes an annual license tax on insurance companies, or agencies, and regulates the collection of the same.
The defendant below is a corporation chartered under the laws of the state of Connecticut. It has complied with the provisions of the act of April 4, 1873, P. L. 20, entitled “An act to establish an Insurance Department.” It has an agency in the city of Reading. Section 17, of said act of April 4, 1873, provides as follows : “ That it shall not be lawful for any city, county, or municipality to impose or collect any license fee or tax upon insurance companies, or their agents authorized to transact business under this act.” The city of Reading, by ordinance of councils, has imposed a tax of fifty dollars on every fire insurance company or agency within the city. The only question we are asked to decide is whether section 17 of said act of April 4, 1873, is repealed by the act of 1887. The court below held that it was so repealed, and entered judgment for the plaintiff upon the case stated.
We see no error in this. It was contended in the court below that the act of 1873 was a contract so far as foreign insurance companies were concerned, by which the state agreed not to tax them for the future. This position was abandoned here, however, and very properly, as it was unsound. The exempt*425ing clause of tbe act of 1878 is general in its terms, and is applicable to foreign and domestic companies alike. Tbe act of 1887 is also general in tbis respect. While tbe latter act contains no express repeal, it introduces a new rule upon tbe subject, and fully supplies tbe act of 1873. As was well observed by tbe court below, “ tbe repugnancy between tbe old and new clauses is total and manifest.” It will be noticed that tbe act of 1887, and the ordinance of tbe city in pursuance thereof, make no distinction between domestic and foreign insurance companies. Tbe license tax is imposed upon all alike.
The learned judge of tbe court below has disposed of tbis question in a clear and well considered opinion, citing a number of authorities to sustain his ruling, in view of which a further discussion of tbe case by tbis court is unnecessary.
Judgment affirmed.